PER CURIAM ORDER
**247For reasons to be stated later in an opinion to be filed, it is this 18thday of October, 2016, *859ORDERED, by the Court of Appeals of Maryland, that the immediate stay pending further review granted by this Court on September 23, 2016 be, and it is hereby lifted, and it is further **248ORDERED, that the temporary restraining order entered by the Circuit Court for Anne Arundel County be, and it is hereby, vacated and the case is remanded to that Court with direction that the Court dismiss the complaint as untimely filed. Costs to be paid by the appellees. Mandate to issue forthwith.